DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 13-18, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuch (US 2011/0127026).
Regarding claims 1 and 15, Schuch teaches A display apparatus, comprising: a display unit (Fig. 1B display 110); a light sensor configured to detect an ambient light and generate a brightness value  indicating brightness of the ambient light (Fig. 1B ambient light sensor 15); . a cooling fan configured to generating a fluid flow in the display apparatus (Fig. 1B fans 42 and 43); and a controller configured to monitor the brightness value and control a rotational speed of the cooling fan based on the brightness value ([0027] teaches ambient light sensor data is used to calculate a temperature correction factor. [0028] teaches the relationship between temperature data and fan speed).
Regarding claims 7 and 16, Schuch teaches wherein: the controller is configured to increase the rotational speed of the cooling fan to a first value when the brightness value is greater than a first threshold, the controller is configured to decrease the rotational speed of the cooling fan to a second value when the brightness value is smaller than a second threshold, and  the first threshold is greater than the second threshold([0009] fan speed will increase based on ambient data [0027] teaches that temperature correction factor increases as ambient light sensor data increases.[0028] teaches fan speed increases as temperature correction factor increases. Since the thresholds are not defined and can be interpreted as any value, it is understood that if temperature correction value decreases then that means the ambient light sensor data value has decreased and will result in the fan speed decreasing).
Regarding claims 8 and 17, Schuch teaches wherein: the controller is configured to increase the rotational speed of the cooling fan to a third value when the brightness value is greater than a third threshold, and the third threshold is greater than the first threshold threshold([0009] fan speed will increase based on ambient data [0027] teaches that temperature correction factor increases as ambient light sensor data increases.[0028] teaches fan speed increases as temperature correction factor increases. Since the thresholds are not defined and can be interpreted as any value It is understood that as ambient sensor data increases the fan will increase to different speeds).
Regarding claims 9 and 18, Schuch teaches wherein: the controller is configured to decrease the rotational speed of the cooling fan to a fourth value when the brightness value is smaller than a fourth threshold, and the second threshold is greater than the fourth threshold([0009] fan speed will increase based on ambient data [0027] teaches that temperature correction factor increases as ambient light sensor data increases.[0028] teaches fan speed increases as temperature correction factor increases. Since the thresholds are not defined and can be interpreted as any value, it is understood that if temperature correction value decreases then that means the ambient light sensor data value has decreased and will result in the fan speed decreasing to different speeds).
Regarding claims 13 and 22, Schuh teaches wherein the rotational speed of the cooling fan increases in proportional to the brightness value ([0009] fan speed will increase based on ambient data [0027] teaches that temperature correction factor increases as ambient light sensor data increases.[0028] teaches fan speed increases as temperature correction factor increases.) .
Regarding claims 14 and 23, Schuh teaches wherein an acceleration of the rotational speed of the cooling fan increases in proportional to the brightness value([0009] fan speed will increase based on ambient data [0027] teaches that temperature correction factor increases as ambient light sensor data increases.[0028] teaches fan speed increases as temperature correction factor increases.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schuch (US 2011/01127026) in view of Chan (US 2016/0174723).
Regarding claim 6, Schuch teaches the limitations of cliam 1 as discussed above, but fails to teach wherein: the light sensor includes a camera, the controller is configured to determine whether an object is in front of the camera based on an image generated by the camera, and the controller is configured to control the cooling fan based on a previous brightness value when the object is determined to be in front of the camera.
However in the same field of controlling a temperature of a device, Chan teaches the light sensor includes a camera, the controller is configured to determine whether an object is in front of the camera based on an image generated by the camera ([0023] teaches a camera can determine if a user is in the bed, the came can include a light sensor), and the controller is configured to control the cooling fan based on a previous brightness value (being the value if the user was not in bed and fan was not on) when the object is determined to be in front of the camera ([0030] teaches the air delivered can be heated or cooled [0033-0035] teach processing circuit 400 controls the air control device based on feedback, and discusses which type of feedback is used).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Schuch with the method of controlling a cooling device as taught by Chan. This combination would allow a system to effectively deliver air and reduce temperatures of devices.
Regarding claim 24, Schuch teaches the limitations of cliam 15 as discussed above, but fails to teach wherein: configure to determine whether an object is in front of the display apparatus, and the controller is configured to control the cooling fan based on a previous brightness value when the object is determined to be in front of the camera.
However in the same field of controlling a temperature of a device, Chan teaches the light sensor includes a camera, the controller is configured to determine whether an object is in front of the display apparatus ([0023] teaches a camera can determine if a user is in the bed, the came can include a light sensor and [0027] teaches visual information can be output to a display. Therefore it is understood that the system can perform all the functions with a display and determine if the user is in front of the display.), and the controller is configured to control the cooling fan based on a previous brightness value (being the value if the user was not in bed and fan was not on) when the object is determined to be in front of the camera ([0030] teaches the air delivered can be heated or cooled [0033-0035] teach processing circuit 400 controls the air control device based on feedback, and discusses which type of feedback is used).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Schuch with the method of controlling a cooling device as taught by Chan. This combination would allow a system to effectively deliver air and reduce temperatures of devices.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schuch (US 2011/01127026) in view of Chan (US 2016/0174723) and Kim (US 2019/0340982).
Regarding claim 2, Schuch teaches a backlight module located on a first side of the display unit (Fig. 1B, backlight module 30 located on back side of display panel 12), wherein the light sensor is located on a second side of the display unit different from the first side and faces away from the display unit(Fig. 1B, light sensor 15 located on front side of display panel 12). Although Schuch teaches the limitations as discussed above he fails to teach wherein the controller is configured to control light emitted from the backlight module based on the brightness value.
However in the same field of recognizes the environmental factors of a display device, Kim teaches a display device wherein the controller is configured to control light emitted from the backlight module based on the brightness value (abstract [0066-0070]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Schuch with the method of controlling a cooling device as taught by Chan and the method of sensing light as taught by Kim. This combination would allow a system to effectively deliver air and reduce temperatures of devices.
Regarding claim 3, Schuch teaches herein the light sensor has an axis forming an angle from approximately -90° to approximately +90° with respect to a normal line to a display surface of the display unit  (Fig. 1B light sensor 15 disposes on front side of the display device.).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schuch (US 2011/01127026) in view of Chan (US 2016/0174723) and  further in view of Takayanagi (US 2017/0061898).
Regarding cliam 4, Schuch in view of Chan teach the limitations as discussed above, and Schuch further teaches further comprising: a backlight module located on a first side of the display unit (backlight module 60 located on one side of panel 12), but they fail to teach  wherein the light sensor is located on the backlight module and is configured to detect the ambient light and light emitted by the backlight module.
However in the same field of recognizes the environmental factors of a display device, Takayanagi teaches wherein the light sensor is located on the backlight module and is configured to detect the ambient light and light emitted by the backlight module (Fig. 1-2 photosensor 112 are on backlight module 110. [0039]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Schuch with the method of controlling a cooling device as taught by Chan and the method of sensing light as taught by Takayanagi This combination would allow a system to effectively deliver air and reduce temperatures of devices.
Regarding claim 5, Takayanagi teaches wherein a brightness of the backlight module is controlled according to the brightness value detected when the backlight module is turned off ([0047]).
Allowable Subject Matter
Claims 10-12 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621